MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-14-00871-CR

Carlos Alberto Bustos, Appellant           Appealed from the 339th District Court
v.                                         of Harris County. (Tr. Ct. No. 1350260).
                                           Memorandum Opinion delivered Per
The State of Texas, Appellee               Curiam.

TO THE 339TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
       Before our Court of Appeals on December 9, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the
appeal DISMISSED in accordance with its opinion.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, March 06,
2015.